[Cite as State ex rel. Lenard v. Russo, 2013-Ohio-829.]




                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                        No. 99229


         STATE OF OHIO EX REL., RICHARD LENARD
                                                                RELATOR

                                                          vs.

                        JUDGE JOHN J. RUSSO, ET AL.
                                                                RESPONDENTS



                                            JUDGMENT:
                                            WRIT DENIED


                                            Writ of Procedendo
                                            Motion No. 461110
                                            Order No. 462403

        RELEASED DATE:                     March 6, 2013



FOR RELATOR
Richard Lenard, Pro Se
Inmate No. 570-627
Noble Correctional Institution
15708 McConnelsville Road
Caldwell, Ohio 43724


ATTORNEYS FOR RESPONDENTS

Timothy J. McGinty
Cuyahoga County Prosecutor

By: James E. Moss
Assistant County Prosecutor
9th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113




PATRICIA ANN BLACKMON, P.J.:
       {¶1} Richard Lenard, the relator, has filed a complaint for a writ of procedendo.

Lenard seeks an order from this court, which requires Judge John J. Russo and Judge

Nancy Fuerst, the respondents, to render rulings with regard to a “motion for return and

inspection of property,” and a “motion to vacate and/or correct multiple void sentences”

as filed in State v. Lenard, Cuyahoga C.P. No. CR-463837. For the following reason, we

decline to issue a writ of procedendo.

       {¶2} Lenard’s motion for return and inspection of property was filed, in

CR-463837, on November 29, 2005, prior to his plea of guilty entered on December 7,

2005, to one count of receiving stolen property, two counts of tampering with records,

one count of telecommunications fraud, one count of forgery, two counts of theft, and one

count of grand theft motor vehicle.      On March 16, 2006, Lenard was sentenced.

Because Lenard’s motion for return and inspection of property was filed and pending

before his plea of guilty, the motion is “deemed to be denied” upon sentencing. State ex

rel. The V Cos. v. Marshall, 81 Ohio St.3d 467, 1998-Ohio-329, 692 N.E.2d 198; Jones v.

Sutula, 8th Dist. No. 91296, 2008-Ohio-2777.

       {¶3} In addition, Lenard’s request for a ruling, with regard to his pending motion

to vacate and/or correct multiple void sentences, is moot. Attached to the respondents’

motion for summary judgment is a copy of a judgment entry, as journalized on December

14, 2012, which demonstrates that a ruling has been rendered with regard to the pending

motion to vacate. Thus, the respondents have already performed their duty and once

again procedendo shall not issue on behalf of Lenard. State ex rel. Fontanella v. Kontos,
117 Ohio St.3d 514, 2008-Ohio-1431, 885 N.E.2d 220; State ex rel. Howard v. Doneghy,

102 Ohio St.3d 355, 2004-Ohio-3207, 810 N.E.2d 958, ¶ 6, quoting State ex rel., Kreps v.

Christiansen, 88 Ohio St.3d 313, 318, 725 N.E.2d 663 (2000).

       {¶4} Accordingly, we grant the respondents’ motion for summary judgment.

Lenard to pay costs. The court directs the clerk of courts to serve all parties with notice

of this judgment and its date of entry upon the journal as required by Civ.R. 58(B).

       {¶5} Writ denied.


PATRICIA ANN BLACKMON, PRESIDING JUDGE

MARY BOYLE, J., and
KATHLEEN ANN KEOUGH, J., CONCUR